Citation Nr: 1603057	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-28 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 2001 to April 2003, from January 2004 to May 2004, from March 2005 to May 2005, and from January 2006 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which confirmed and continued the previous denial of service connection for unspecified sleep apnea (claimed as a sleep disorder).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The currently diagnosed obstructive sleep apnea is related to active service.


CONCLUSION OF LAW

The currently diagnosed obstructive sleep apnea was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for obstructive sleep apnea.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 .

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that his currently diagnosed obstructive sleep apnea (OSA) is related to his service-connected PTSD, as well as his exposure to smoke and burning pits during active duty in Iraq.  He reported that he started experiencing breathing problems upon his return home from Iraq.  

Service treatment records are negative for any evidence of sleep apnea during active duty or at the time of the Veteran's discharge.  However, service treatment records show that the Veteran served overseas in Iraq from February 2006, to August 2006, during the Persian Gulf War.  Therefore, the Board finds that his contentions are consistent with the circumstances of his service.

VA treatment records from the VA Medical Centers in Fayetteville and Little Rock show treatment for sleep problems since March 2007 and diagnoses of sleep apnea since 2009.

Dr. S.P. of the VA Medical Center in Fayetteville submitted a statement in October 2011 in support of the Veteran's claim.  Dr. S.P. noted that the Veteran had been suffering with chronic nasal congestion and sleep apnea since he returned from Iraq in September 2006.  She noted further that he was evaluated by the VA and diagnosed with moderate sleep apnea in March 2009.  Dr. S.P. opined that the Veteran's sleep apnea was related to his active duty service and chronic exposure to
dust, dirt, smoke and exhaust while on active duty in Iraq.

The Veteran was afforded a VA examination in response to his claim in January 2012.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, he opined that the Veteran's OSA was mostly due to aging and obesity.  The examiner did not offer a rationale for his opinion.  The Board notes that as the Veteran reported in his May 2012 notice of disagreement, he was not considered obese at the time of the January 2012 examination.  Therefore, the examiner's opinion was based on inaccurate facts and as such, lacks probative value.  Furthermore, the examiner's opinion reflects no consideration of the Veteran's reports of continuous breathing problems following his discharge, and complaints of sleeping problems during VA treatment since 2007, within a year of his discharge in 2006.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded his most recent VA examination in June 2014.  The examiner noted that the Veteran reported that he had problems with his breathing at night and that he was diagnosed with obstructive sleep apnea in 2009 at the VA Medical Center in Fayetteville.  The examiner opined that the Veteran's OSA was not incurred in or caused by his military service.  His only rationale was that it was more than two years after his discharge from service (2006-2007) before the Veteran was diagnosed with OSA.  

The Board also takes issue with the June 2014 examiner's opinion.  In this regard, the Board notes that although the Veteran was not formally diagnosed with OSA until 2009, more than two years after his discharge, he had symptoms of the disorder, i.e. sleeping problems and breathing problems, as early as March 2007, within one year of his discharge.  Furthermore, the Board notes that service connection is possible for a disability first identified after service.  38 C.F.R. 
§ 3.303(d).  Therefore, the examiner's finding that the Veteran was not diagnosed with OSA for more than two years after service is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The June 2014 examiner did not provide an opinion as to whether the currently diagnosed OSA, identified after service, is related to a disease or injury, including exposure to smoke and burning pits, in service.  Therefore, the Board finds that this opinion is also inadequate for evaluation purposes.

The medical evidence documents a current diagnosis of OSA.  OSA is manifested by symptoms that the Veteran is competent to report.  It is clear that the Veteran served in the Persian Gulf during his military service.  Although there is no objective evidence of his exposure to smoke and burning fire pits, the Veteran is competent to describe such exposure and his contentions are consistent with the circumstances of his service.  The Board finds no reason to doubt the Veteran's credibility.  In this regard, the Veteran has consistently reported in statements and on VA examination that he was exposed to smoke from burning fire pits, during active duty in the Persian Gulf.  The Board also notes that the Veteran has reported in statements and during examinations, that he has had continuous breathing problems since his return home from Iraq.  These statements provide competent and credible evidence of OSA during active duty and a continuity of symptoms since.  They are also buttressed by the opinion of VA physician Dr. S.P.

There is evidence against the claim, inasmuch as both the January 2012 and June 2014 VA examiners opined that the Veteran's currently diagnosed OSA is not related to his active military service.  Furthermore, the positive opinion of Dr. S.P. is not perfect, in that she did not provide a rationale for her opinion.  However, both VA opinions have been found inadequate for the reasons stated above, and there is medical evidence of record, favorable to the Veteran, in the opinion of Dr. S.P.  Accordingly, when considering documentation of the Veteran's service in Iraq during the Persian Gulf War, his unrefuted reports of exposure to smoke and burning fire pits in service, and his competent and credible lay assertions as to having experienced symptoms of OSA shortly after his discharge from service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's OSA is related to his active service.  Resolving reasonable doubt in the Veteran's favor, service connection for OSA is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for obstructive sleep apnea is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


